UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. 2:21-cv-01144-RGK-JPR Date May 18, 2021
Title Dillon Bruno et al v. The Partnership and Unincorporated Associations Identified on
Schedule A

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Re: Dismissing Without Prejudice Plaintiffs’
Complaint

On February 9, 2021, Dillon Bruno and Caliber8 (collectively, “Plaintiffs”) sued “The
Partnership and Unincorporated Associations Identified on Schedule ‘A’” for patent infringement and
various violations of California’s Business and Professions Code. Schedule A contains the name of four
sellers, their Amazon aliases, and links to their Amazon addresses (collectively, “Defendants’’).

On May 12, 2021, the Court issued an Order to Show Cause (“OSC”) why the case should not be
dismissed for lack of prosecution as Plaintiffs had not yet filed any proof that they had served
Defendants. (OSC, ECF No. 9). The OSC directed Plaintiffs to file “[p]roof of timely service of
summons and complaint as to all defendants (last day to serve was May 10, 2021) . . . on or before the
date indicated above, the court will consider this a satisfactory response to the Order to Show Cause.”
(Id.) The OSC also warned that “[i]f a satisfactory response is not filed by the date listed above, the
matter will be dismissed for lack of prosecution.” (/d.)

Plaintiffs responded the next day. (OSC Response, ECF No. 10). In it, Plaintiffs’ attorney
represented that he had “emailed the summons and complaint along with a waiver of the service of
summons to each of the Defendants named in this action” on March 4, 2021 and attached screenshots of
the emails. (/d. § 6; Exhibit A). Plaintiffs’ counsel also stated that he has requested more information on
Defendants from Amazon, but Amazon has not responded. (/d. § 7). Finally, Plaintiffs asked the Court
to provide them with another 100 days to complete service. (/d. § 11).

Upon review of this response, Plaintiffs have not adequately complied with the OSC. For one,
Plaintiffs attach four screenshots purporting to show that they emailed the summons and complaint to
Defendants. But the screenshots include no link to the summons and the complaint. Two, Plaintiffs state

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. 2:21-cv-01144-RGK-JPR Date May 18, 2021
Title Dillon Bruno et al v. The Partnership and Unincorporated Associations Identified on
Schedule A

 

that Defendants are in China, so to serve Defendants, they must comply with Federal Rule of Civil
Procedure 4(f), which applies to service in a foreign country. !

Rule 4(f)(1), which permits service by means authorized by international agreements like the
Hague Convention, does not apply because service by email is not authorized under the Hague
Convention, although it does not prohibit it. Fed. R. Civ. P. 4(f)(1); Keck v. Alibaba.com, Inc., 2018 WL
10820533, at *2—3 (N.D. Cal. Dec. 20, 2017).

Rule 4(f)(2) would also not apply since the Hague Convention is an “internationally agreed
means.” Microsoft Corp. v. Goldah.com Network Technology Co., Ltd., No. 17-CV-02826, 2017 WL
4536417, at *3 n.1 (N.D. Cal. Oct. 11, 2017).

Thus, for Plaintiffs to serve Defendants by electronic means, they needed the Court’s permission.
Fed. R. Civ. P. 4(f)(3). Yet they never made any such request. Plaintiffs attempted service by email is
therefore inappropriate and does not comply with the Court’s OSC.

As a result, the Court dismisses without prejudice the action for lack of prosecution.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

I Federal Rule of Civil Procedure (““Rule’’) 4(h) applies the service requirements of 4(f) on

corporations, partnerships, and associations. Fed. R. Civ. P. 4(h).

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 2 of 2
